Citation Nr: 1004610	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-32 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

4. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

5. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left hip disorder.

6. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1979 
to July 1980.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal was previously before the Board in May 2007.  
The Board remanded the claim so that the Veteran could 
receive additional notice and so that the AMC/RO could 
adjudicate the claim under the regulations in place when the 
claims were filed.  The case has been returned to the Board 
for further appellate consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2000, the Veteran filed her claim concerning 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder, right and left knee disorders, right and left 
hip disorders and residuals of a head trauma.  All claims, 
except for service connection for head trauma, had been 
denied by the Board in a decision issued in October 1982.  
The issue of service connection for head trauma had been 
finally denied by the RO in October 1985.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the 
claim may be reopened. See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

For claims to reopen filed prior to August 29, 2001, as 
pertains to this case, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).



As was stated in the prior, May 2007, Board remand, 

In multiple communications to the veteran, 
including a letter informing the veteran of the 
evidence necessary to support her claim issued in 
November 2003, the Statement of the Case issued in 
June 2004, Supplemental Statements of the Case in 
November 2004 and April 2005, the RO indicates 
that these claims are being denied because she 
fails to satisfy the criteria for new and material 
evidence which applies to claims filed after 
August 29, 2001.  The record is replete with 
reference to analysis of these claims under the 
incorrect standard of review.  (emphasis added)

The Board then proceeded to remand the claim so that correct 
notice could be sent and the RO/AMC could adjudicate the 
claim under the correct standard of review (under the 
regulation in effect prior to August 29, 2001).  In May 2007 
the AMC sent VCAA notice to the Veteran which included the 
incorrect language pertaining to her new and material 
evidence claims ("New and material evidence must raise a 
reasonable possibility of substantiating your claim.")  In 
November 2009 the AMC issued a supplement statement of the 
case, which did not include a statement of either the 
regulation prior to August 29, 2001 or the current 
regulation.  Their analysis did not use specific enough 
terms for the Board to be able to surmise which standard of 
review was applied in the adjudication of the claims.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  As the AMC continued to 
communicate the incorrect standard of review to the Veteran 
in their May 2007 VCAA notice, and did not cite a standard 
of review in their November 2009 supplemental statement of 
the case, the claims must be remanded for compliance with 
the May 2007 Board remand.  

As additional notice must be sent to the Veteran, containing 
the correct standard of review, the Board reminds the AMC 
that the letter must also inform her as to the criteria for 
reopening her final claims consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To assist the AMC/RO in 
providing the Veteran the correct version of 38 C.F.R. 
§ 3.156, the exact language is as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits 
of the claim.
(38 C.F.R. § 3.156 (a) effective prior to August 
29, 2001)

Received in January 2010 was additional medical 
evidence from the Veteran.  There was no waiver of 
AMC/RO consideration of this material, and it must be 
reviewed and addressed by AMC/RO in an supplemental 
statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
with a notice letter consistent with 
Kent v. Nicholson, 20 Vet. App. 1 
(2006), informing her of the unique 
character of evidence that must be 
presented as to her claims concerning 
whether new and material evidence has 
been presented to reopen claims of 
entitlement to service connection for a 
back disorder, right and left knee 
disorders, right and left hip disorders 
and residuals of a head trauma.

2.  The AMC must determine if new and 
material evidence has been received 
under the standard in effect prior to 
August 29, 2001, to reopen the Veteran's 
claims of service connection for a back 
disorder, residuals of head trauma, and 
bilateral knee and bilateral hip 
disorders.  If any claim is reopened, 
the AMC must determine if service 
connection is justified.  If a claim is 
not reopened, the Veteran and her 
representative should be furnished an 
appropriate SSOC and given an 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


